Citation Nr: 1028546	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-30 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for perforated tympanic 
membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to January 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2007, a statement of the case 
was issued in August 2007, and a substantive appeal was received 
in September 2007.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated 
September 2007, the Veteran indicated that he wished to testify 
at a hearing before the Board at the local RO.  The Veteran was 
scheduled for a May 2010 travel board hearing.  However, in April 
2010, the Veteran withdrew his hearing request.  Thus, the Board 
finds that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability and 
service, is not of record.  

2.  The competent evidence does not demonstrate that tinnitus is 
causally related to the Veteran's active service.  

3.  Competent evidence of a perforated tympanic membrane is not 
of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss disability are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

3.  The criteria for service connection for perforated tympanic 
membrane are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in July 2006.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification advised 
the Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, as is 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; and afforded the Veteran a VA examination in 
October 2006, with an addendum in August 2007 that contains 
medical opinions as to the etiology of hearing loss and tinnitus.  
The Veteran mentioned in September 2007 that he had requested a 
rescheduled examination in October 2006.  VA has also afforded 
the Veteran the opportunity to give testimony before the Board.  
A VA examination for the perforated tympanic membrane claim is 
not necessary, as a perforated eardrum is not shown in service.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Decision  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  Service connection for sensorineural hearing 
loss (an organic disease of the nervous system) may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition. Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service treatment records are silent for reference to hearing 
loss, tinnitus, or ruptured tympanic membrane complaints, 
treatment, or diagnoses.  There were occasions when the Veteran 
actually denied ear trouble, running ears, and ringing in his 
ears, and his ears were found to be normal on service 
examinations.  He had a mild brain concussion in August 1955, 
frontal sinusitis in October 1956, and reported on service 
examination testing in December 1957 that he was in excellent 
health.  

Service audiometry has been converted to International Standard 
Organization (ISO) units.  On service examination in June 1955, 
pure tone thresholds, in decibels, were as follows:




HERTZ




250
500
1000
2000
4000
6000
RIGHT
25
25
15
15
20
70
LEFT
20
20
10
10
20
60

On service examination in August 1956, pure tone thresholds, in 
decibels, were as follows:




HERTZ




250
500
1000
2000
4000
6000
RIGHT
25
25
15
20
10
60
LEFT
30
30
20
15
30
70

On service examination in August 1957, pure tone thresholds, in 
decibels, were as follows:




HERTZ






250
500
1000
2000
3000
4000
6000
8000
RIGHT
10
10
10
10
10
35
30
55
LEFT
30
30
25
25
20
35
70
45

On service examination in December 1957, pure tone thresholds, in 
decibels, were as follows:




HERTZ






250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
10
0
0
5
30
65
65
LEFT
15
10
5
5
0
25
95
70

The Veteran had Federal Aviation Administration (FAA) 
examinations after service, between August 1966 and August 1982.  
The Veteran was questioned about ear and neurological problems 
and none of the examination reports mention tinnitus or a 
perforated tympanic membrane and all that comment on his tympanic 
membranes and on his neurological status as far as tinnitus would 
be concerned indicate them to be normal. Valsalva of the 
Veteran's eardrums was normal as late as August 1979, and no 
tympanic membrane perforation or eardrum scarring is shown in any 
medical records of record.

On FAA examination in August 1976, pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
10
10
60
LEFT
10
10
5
60

On VA examination in October 2006, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
75
90
LEFT
30
30
40
75
90

Speech recognition scores, using the Maryland CNC test, were 83 
percent in the right ear and 92 percent in the left ear.  
Bilateral high frequency sensorineural hearing loss and tinnitus 
were diagnosed.  The examination report was returned to the 
examiner in August 2007 for additional information.  She was 
advised that the Veteran was claiming service connection for 
bilateral hearing loss disability and tinnitus due to acoustic 
trauma from multi-engine aircraft noise during his service as a 
pilot in the Air Force, and that high frequency hearing loss was 
noted at discharge.  She was asked to render opinions as to 
whether the Veteran's current hearing loss and tinnitus were 
related to his active military service.  The examiner noted that 
subsequent to service, the Veteran had done little flying but had 
worked as an air traffic controller.  He noted ringing when he 
was in quiet places.  The examiner noted that the Veteran 
currently had mild to severe sensorineural hearing loss from 250 
to 4000 Hertz with a profound hearing loss at 8000 Hertz in his 
right ear and mild to severe sensorineural hearing loss from 500 
to 4000 Hertz with a profound hearing loss at 8000 Hertz in his 
left ear.  

She noted that the Veteran's thresholds at the time of his 
enlistment in 1955 were within normal limits from 500 to 4000 
Hertz with a moderately severe hearing loss at 8000 Hertz in the 
right ear and a moderate hearing loss at 8000 Hertz in the left 
ear.  At separation, thresholds were within normal limits from 
500 to 4000 Hertz with a moderate hearing loss at 6000 to 8000 
hertz in the right ear and within normal limits at 500 to 4000 
hertz with a severe hearing loss at 6000 Hertz and a moderately 
severe hearing loss at 8000 hertz in the left ear.  

The examiner found that there was no significant change in 
thresholds from enlistment to separation.  The Veteran's hearing 
thresholds at 500 to 4000 Hertz at the time of separation were 
within normal limits.  She stated that according to the American 
College of Occupational Medicine Noise and hearing Conservation 
Committee, " noise induced hearing loss will not progress once 
noise exposure is stopped."  Therefore, it was the examiner's 
opinion that the Veteran's current bilateral hearing loss and 
tinnitus were less likely than not related to acoustic trauma 
from the Veteran's military noise exposure.  

The Board concludes that the facts in this case do not support 
service connection for bilateral hearing loss disability or 
tinnitus.  Both tinnitus and bilateral hearing loss as defined by 
38 C.F.R. § 3.385 were not manifest in service or for years after 
service.  Moreover, no medical evidence of record relates the 
Veteran's current bilateral hearing loss disability or tinnitus 
to any incident of service.  To the contrary, the VA examiner 
recently indicated that the Veteran's hearing loss and tinnitus 
were not related to acoustic trauma from service, and she had 
considered the records in the Veteran's claims folder at the time 
and cited a medical authority for her opinion.

Furthermore, the Veteran denied ear trouble and neurological 
symptoms, did not have hearing loss disability as defined by 
38 C.F.R. § 3.385, and his eardrums were found to be normal, 
negating continuity of hearing loss disability or tinnitus since 
service.  Based on the evidence, the Board concludes that service 
connection is not warranted for bilateral hearing loss disability 
or for tinnitus.  

The Veteran states that he was told as an Air Force instructor 
pilot that he would have hearing loss in the higher frequencies.  
While this may be the case, his hearing did not change 
significantly during service according to the VA examination 
reports, and the VA examiner indicated that there is medical 
authority indicating that noise induced hearing loss does "not 
progress once noise exposure is stopped."  Also, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
"the connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor purportedly 
said is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence").  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d. 1464 (Fed.Cir. 1997).  The Veteran also indicates that 
the noise level in B25's was so bad that he had to stay out of 
the cockpit for 2 days before taking the physical examination.  
However, he is not capable, as a layperson, of indicating the 
etiology of his current disabilities.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board also finds that service connection is not warranted for 
perforated tympanic membrane.  The Veteran has asserted that he 
was treated for a perforated tympanic membrane or busted eardrum 
in service, and that he has residuals of a perforated tympanic 
membrane in the form of scar tissue on his left eardrum, and in 
the form of hearing loss, from flying B25 aircraft during 
service.  However, there is no perforated tympanic membrane shown 
in service, nor is there evidence of a current disability of a 
perforated tympanic membrane.  None of the medical records which 
have been submitted show a perforated tympanic membrane or the 
claimed scarring from a perforated tympanic membrane.  The FAA 
examination reports, moreover, show normal Valsalva of the 
Veteran's eardrums through 1979.  One of the cornerstones of a 
service connection claim is the showing of a current disability.  
Current disability is not shown through the Veteran's contentions 
or otherwise.  In the absence of a current disability, service 
connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).   

The preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for perforated tympanic membrane is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


